UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-6524


JOHNNIE D. ALLEN,

                    Plaintiff - Appellant,

             v.

KEVIN INGRAM; DAVID MITCHELL; KEN BEAVER; DAVID AARON;
MCRAE; SALLY PRESELY; ANTHONY SNIPES; HORN, Sergeant; HOLDER,
Officer; MICHEAL MORMON; RANDY S. MULL; WILLIAMS; BEVERLY
HORN,

                    Defendants - Appellees,

             and

MIMS; MICHEAL WILLIAMSON; DONNA MCCALLISTER; MCCLENDON;
GEORGE SOLOMON; ALFRED WILLIAMS; HENSHAW,

                    Defendants.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00490-FDW)


Submitted: October 18, 2018                                 Decided: October 29, 2018


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Johnnie D. Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Johnnie D. Allen seeks to appeal the district court’s November 29, 2016 order

denying preliminary injunctive relief in his 42 U.S.C. § 1983 (2012) action; the court’s

July 6, 2017 order denying reconsideration of preliminary injunctive relief; the court’s

September 29, 2017 order granting Allen 20 days to inform the court of the claims he

wished to pursue so that the court could proceed to initial screening; and the court’s

September 14, 2018 order dismissing Allen’s complaint in part.

      This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). A

notice of appeal must be filed within 30 days after entry of an appealable order. Fed. R.

App. P. 4(a)(1)(A). This time limit is mandatory and jurisdictional. Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978).

      Here, the district court’s latter two orders are neither final orders nor appealable

interlocutory or collateral orders. Although the district court’s first two orders were

appealable interlocutory orders, Allen’s May 7, 2018 notice of appeal was untimely as to

both. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3